Citation Nr: 1109033	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for fatigue and memory loss.

7.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1984 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims for service connection for tinnitus and fatigue and memory loss, declined to reopen his claims for service connection for arthritis in the bilateral knees, a bilateral ankle disorder, massive headaches, and a respiratory disorder, and granted service connection and assigned a 50 percent disability rating for PTSD, effective February 26, 2006.  

The Board notes that in a May 2005 rating decision, the RO denied service connection for bilateral knee and ankle disorders, headaches, and a respiratory disorder.  The Veteran failed to appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105 (West 2002).  The RO, however, has since secured new medical evidence in the form of some partial service treatment records pertaining to each disorder, considered the claims reopened in the August 2007 statement of the case, and conducted a merits-based review.  The Board agrees with the RO's August 2007 decision to review the Veteran's claims of entitlement to service connection for bilateral knee and ankle disorders, headaches, and a respiratory disorder, on a de novo basis, in the interest of fairness and to afford him the greatest due process.  But see Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (to the effect that the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).

In a June 2009 signed statement, the Veteran appears to raise a claim for an effective date earlier than February 26, 2006, for the award of service connection for PTSD, and in a signed statement received in December 2009, appears to raise a claim for a total rating based upon individual unemployability due to service-connected disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The matter of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that the Veteran has a left and right knee disability that had its onset in or is otherwise related to his military service.

2.  The evidence of record preponderates against a finding that the Veteran has a left and right ankle disability that had its onset in or is otherwise related to his military service.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran's headache disability had its onset during his period of military service.

4.  The evidence of record preponderates against a finding that the Veteran has a respiratory disorder that had its onset in or is otherwise related to his military service.

5.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran's tinnitus had its onset during his period of military service.

6.  The evidence of record preponderates against a finding that the Veteran has memory loss and fatigue that had its onset in or is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A bilateral ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  Headaches were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  A respiratory disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

5.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

6.  Fatigue and memory loss were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August and October 2004 and May 2006 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Following the notice to the Veteran, the RO fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, "the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a Veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.

Many of the Veteran's service treatment records are unavailable.  A March 2005 RO file memorandum and letter to the Veteran concluded that further efforts to locate the service treatment records would be futile.  However, in May 2007, partial copies of some service treatment records were obtained.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in such cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's VA and private records have been associated with the claims file to the extent available.  All reasonably identified and available medical records have been secured.

The Board notes that the Veteran was scheduled for VA examinations in April 2005 in conjunction with his claims for bilateral knee and ankle disorders, a respiratory disorder, and headaches, but did not appear for the examinations.  He has provided no rationale showing good cause explaining why he failed to report for the examinations.  This matter will be discussed further below.

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claims for tinnitus and fatigue and memory loss.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed tinnitus, fatigue, and memory loss disorders and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds the duties to notify and assist have been met.  

I. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and arthritis and tinnitus become manifest to a degree of 10 percent within one year from the date of termination of such active service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Service connection also may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) (2010).

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

As noted above, given that most of the Veteran's service treatment records are unavailable, judicial case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant; however, it does not lower the legal standard for proving a claim for service connection.  Russo, 9 Vet. App. 46.  It is unfortunate that most of the Veteran's service treatment records are currently unavailable, but, a grant of service connection for bilateral knee and ankle disorders, headaches, a respiratory disorder, tinnitus, and fatigue and memory loss, requires an etiological link between the claimed in-service disorders and the currently claimed disabilities.



A.  Bilateral Knee Disorder

The Veteran seeks service connection for a bilateral knee disorder.  In his February 2006 claim, he said that his knees frequently gave out and that he was in deep pain from marching and air assault missions.  He said that he was diagnosed with arthritis in 1988 in Hohenfels, Germany, and that his knees had worsened since discharge, making prolonged standing difficult.  Thus, he contends that service connection is warranted.  Upon review of the evidence of record, the Board is of the opinion that the preponderance of the evidence is against the Veteran's claim and that it must be denied.

Service treatment records include a May 17, 2002, radiology report of an x-ray of the Veteran's left knee indicating that he complained of a two year history of chronic pain and buckling but denied a history of knee injury.  Results of the x-ray revealed no fracture, dislocation, or abnormality, and there was no joint effusion or significant arthritic change described.  A normal knee was noted.  In August 2004, an x-ray order was issued due to chronic knee pain, but the radiologist's report is not among the Veteran's records.

Post service, the available VA and non-VA medical evidence, dated from August 2004 to December 2009, is not referable to complaints, diagnoses of, or treatment for a bilateral knee disorder.

As noted, the Veteran was scheduled for a VA examination in April 2005 but failed to report and did not request that the examination be rescheduled.  Regulations provide that when entitlement to a benefit cannot be established or confirmed without a current VA examination and the claimant, without good cause, fails to report for such examination, and the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based upon the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2010).  Thus, the Board must rely upon the evidence in the claims file to reach its decision.

In written statements, including in March 2007, the Veteran indicated that he was seeing a physician whom he asked to forward her treatment records.  He requested a VA examination.  No further medical evidence was received by VA.

The Veteran has contended that service connection should be granted for a bilateral knee disorder claimed as arthritis.  While the record indicates that he was seen for chronic left knee pain in May 2002, results of x-rays taken at the time were normal.  Furthermore, the Veteran has submitted no medical evidence to show that he currently has a bilateral knee disorder.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a bilateral knee disorder has been presented.  See Degmetich and Brammer, supra.

B.  Bilateral Ankle Disorder

The Veteran seeks service connection for a bilateral ankle disorder.  In his August 2004 claim, he said his ankles gave out at times and, in his February 2006 claim, he said that his ankles had worsened since discharge and prolonged standing was difficult.  Thus, he contends that service connection is warranted.  Upon review of the evidence of record, the Board is of the opinion that the preponderance of the evidence is against the Veteran's claim and that it must be denied.

Service treatment records indicate that in August 2004, the Veteran complained of chronic bilateral ankle pain, and an x-ray was ordered to evaluate him for degenerative joint disease of the ankles, but the radiologist's report is not among the records.

Post service, the medical evidence, dated from August 2004 to December 2009, is not referable to complaints, diagnoses of, or treatment for a bilateral ankle disorder.

The Veteran was scheduled for a VA examination in April 2005, but failed to report and did not request that the examination be rescheduled.  See 38 C.F.R. § 3.655.

As noted above, in March 2007, the Veteran indicated that he was seeing a physician whom he asked to forward her treatment records.  He requested a VA examination.  No further medical evidence was received by VA.

The Veteran has contended that service connection should be granted for a bilateral ankle disorder.  The record indicates that he was seen for complaints of ankle pain in August 2004, and an x-ray was ordered, but the radiologist's report is not presently of record.  The Veteran has submitted no medical evidence to show that he currently has a bilateral ankle disorder.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a bilateral ankle disorder has been presented.  See Degmetich and Brammer, supra.

C.  Headaches

The Veteran seeks service connection for a headache disorder.  In his February 2006 claim, he said that he suffered from massive headaches that he had experienced since his service in the Persian Gulf War.  Thus, he contends that service connection is warranted.  

The available service treatment records are not referable to complaints, diagnoses of, or treatment for headaches.

Post service, the medical records, dated from August 2004 to December 2009, are not referable to complaints, diagnoses of, or treatment for headaches.

The medical evidence of record did not reveal any complaints or treatment for headaches.  However, the Veteran has asserted that he had experienced persistent headaches since his service in the Persian Gulf War.  The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Since the Veteran is indeed competent to testify as to the observable aspects of headaches, as it is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  The Board finds the Veteran's statements concerning the presence and date of onset of his headaches to be credible, thereby providing highly probative evidence in support of his claim. 

D.  Respiratory Disorder 

The Veteran further contends that service connection is warranted for a respiratory disorder.  In his August 2004 claim, the Veteran said that he had experienced respiratory problems since 2003 in Iraq.  In his February 2006 claim, he said that he had a chronic cough and was short-winded, and that during service, he woke up some days covered in sand.  Thus, he contends that service connection is warranted.  Upon review of the evidence of record, the Board is of the opinion that the preponderance of the evidence is against the Veteran's claim and that it must be denied.

Service treatment records include results of a chest x-ray performed in May 2002 that did not reveal any cardiopulmonary disease.  A Department of Defense Treatment Facility record indicates that in November 2002, the Veteran was diagnosed with acute bronchitis.  Later in November 2002, another chest x-ray was performed after the Veteran complained of having a cough.  A history of cigarette smoking was noted, and the radiologic impression was a normal chest.  An oral inhaler was prescribed at that time.  Results of a chest x-ray performed in August 2004 were also normal.

Post service, the medical records, dated from August 2004 to December 2009, are not referable to complaints, diagnoses of, or treatment for a respiratory disorder.

The Veteran was scheduled for a VA examination in April 2005 but failed to report and did not request that the examination be rescheduled.  See 38 C.F.R. § 3.655.

In written statements, including in March 2007, the Veteran indicated that he was seeing a physician whom he asked to forward her treatment records.  He requested a VA examination.  No further medical evidence was received by VA.

The Veteran has contended that service connection should be granted for a respiratory disorder.  Although service treatment records show that he was treated for acute bronchitis in November 2002, the records further reveal that results of subsequent chest x-rays were essentially normal and do not describe complaints, diagnoses of, or treatment for a breathing or chest problem, chronic cough, or shortness of breath.  Furthermore, the Veteran has submitted no medical evidence to show that he currently has a respiratory disorder.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a respiratory disorder has been presented.  See Degmetich and Brammer, supra.

E.  Tinnitus

The Veteran also seeks service connection for tinnitus.  In his February 2006 claim, he said that since service, he had a steady ringing tone in his ear, that his hearing was not where it used to be, and that a ringing was heard all the time in a low tone.  Thus, he contends that service connection is warranted.  

The available service treatment records do not discuss any complaints of tinnitus.

Post service, the medical records, dated from August 2004 to December 2009, are not referable to complaints, diagnoses of, or treatment for tinnitus.

The medical evidence of record did not reveal any complaints or treatment for tinnitus.  However, the Veteran has asserted that he had experienced a steady ringing tone in his ears since his period of active service.  The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Since the Veteran is indeed competent to testify as to the observable aspects of headaches, as it is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  The Board finds the Veteran's statements concerning the presence and date of onset of his tinnitus to be credible, thereby providing highly probative evidence in support of his claim. 

F.  Fatigue and Memory Loss.

Finally, the Veteran seeks service connection for chronic fatigue and memory loss.  In his February 2006 claim, he said that his headaches and memory loss caused chronic fatigue.  He maintained that he had been very disorganized since the Persian Gulf War, and that was about the time his chronic fatigue and headaches began.  Thus, he contends that service connection is warranted.  Upon review of the evidence of record, the Board is of the opinion that the preponderance of the evidence is against the Veteran's claim and that it must be denied.

The available service medical records do not describe any complaints referable to fatigue or memory loss.

Post service, a November 2008 VA psychiatric examination report indicates that the Veteran's recent memory was mildly impaired.  The VA examiner commented that the Veteran had reduced reliability and productivity due to PTSD because of panic, mood problems, daytime fatigue (from sleep disturbance), decreased concentration, and decreased recent memory.  

In written statements, including in March 2007, the Veteran indicated that he was seeing a physician whom he asked to forward her treatment records.  He requested a VA examination.  No further medical evidence was received by VA.

The Veteran has contended that service connection should be granted for fatigue and memory loss.  The available service treatment records do not describe complaints, diagnoses of, or treatment for fatigue and memory loss.  Furthermore, the Veteran has submitted no evidence to show that he currently has a disorder manifested by fatigue and memory loss, other than that associated with his service-connected PTSD.  Notably, in November 2008, a VA examiner said that the Veteran's service-connected PTSD caused daytime fatigue (due to sleep disturbance), decreased concentration, and decreased recent memory function.  In short, no medical opinion or other medical evidence showing that the Veteran currently has fatigue and memory loss, other than that attributed to service-connected PTSD, has been presented.  See Degmetich and Brammer, supra.

The Veteran, as a lay person without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements.  While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the claimed bilateral knee and ankle disorders, respiratory disorder, and fatigue and memory loss.

The evidence reveals no competent medical evidence showing a nexus between any in-service injury or disease and the disorders which caused and contributed to his currently claimed bilateral knee and ankle disorders, respiratory disorder, and fatigue and memory loss.  The preponderance of the evidence is therefore against the appellant's claims of entitlement to service connection for bilateral knee and ankle disorders, a respiratory disorder, and fatigue and memory loss, and the claims are denied.  However, resolving all reasonable doubt in favor of the Veteran, the competent evidence of record shows that the Veteran's headaches and tinnitus had their onset during his period of active service, and the claims for service connection for headaches and tinnitus are granted.  In reaching this decision the Board considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for headaches is granted.

Service connection for a respiratory disorder is denied.

Service connection for tinnitus is granted.

Service connection for fatigue and memory loss is denied.


REMAND

The record reflects that in the December 2008 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective February 26, 2006.  The Veteran was notified of the RO's action and his appellate rights in a letter dated in January 2009.  In December 2009, the Veteran submitted a timely notice of disagreement regarding the initial disability evaluation assigned for his service-connected PTSD.  However, the record does not reflect that the RO issued a statement of the case on this issue.  Hence, the Board must remand this matter for issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case
regarding the issue of an initial rating in excess of
50 percent for PTSD.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on this issue.  If, and only if, the Veteran
timely perfects an appeal, this claim should 
be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


